Whitfield, C.
This case presents for construction the will of J. M. Eaton. The reporter will set out this will in full.
We concur with the chancellor in so far as he held that the proceeds of the cotton on hand at the death of the testator were bequeathed to the widow absolutely, and also in so far as he held that any money or other personal property than the cotton and the notes passed under the statute of descents and distribution to the widow and his children and grandchildren according to that statute.
We do not concur in his construction as to the title to the land or the proceeds of the notes. We are clearly of the opinion that the will vested a life estate in the widow in the land, and in the proceeds of the notes by necessary implication.
We also concur in the chancellor’s holding that the tenants in common who made improvements should keep those improvements, and, if possible, have allotted to them the land on which such improvements may have been erected, without being charged with rent on his improvements. The land will be divided at the death of the mother, the widow, as directed in the will.'

Reversed and remanded.

Per, Curiam.
The above opinion is adopted • as' 'the opinion of the court,- and for the reasons 'therein' indi- ' cated the decree; is reversed, and the cause remanded, to he proceeded with, in accordance with the foregoing opinion. - . ,